Title: Mordecai M. Noah to Thomas Jefferson, 7 May 1818
From: Noah, Mordecai Manuel
To: Jefferson, Thomas


          
            Dear sir,
            New York
May 7h 1818
          
          You will pardon the liberty I take, in transmitting to you a Discourse, delivered at the consecration of a Jewish Synagogue in this City, which I trust may have  sufficient novelty, if not interest to induce you to peruse.
          Nothing I am persuaded can be more gratifying to you, than to See the Jews in this Country in the full enjoyment of civil and religious rights, to know that they possess equal privileges, and above all to feel, that to your efforts in the establishment of our Independance and formation of our Government, they in great part, owe these inestimable privileges.
          There are few in the Civilized, or if you please in the Christian World, that can boast of having reached forth the hand of assistance towards these unfortunate and persecuted people. The example which our Country has Set, now operates favourably in Europe, and the Jews are attaining consequence and distinction abroad,—Nothing, I have every reason to believe, would afford you more gratification, than to See the  primitive people restored to their ancient rights, and taking their rank once more among the Governments of the earth, and however problematical this event may appear, I am well Satisfied, that preparations are now making towards effecting the emancipation of the Jews in Asia & Africa. The result I trust may be favourable, & I hope to See them draw from this country, that talent & political experience, which is only to be found in Governments equally tolerant.
          accept Dear sir, my Sincere wishes for your health & long life, and the assurance that I am with veneration & respect,
          
            Your obedient, Humble servant,
            M M Noah.
          
        